In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00223-CV


                            CITY OF DUMAS, APPELLANT

                                            V.

                          ROSALYN BOULWARE, APPELLEE

                           On Appeal from the 69th District Court
                                    Moore County, Texas
                   Trial Court No. 12-114, Honorable Ron Enns, Presiding

                                   December 4, 2014

                            ON MOTION TO DISMISS
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Pending before the Court is an unopposed motion by which appellant, the City of

Dumas, represents it no longer wishes to pursue its appeal and asks that we dismiss it.

We grant the motion, without passing on the merits of the appeal. TEX. R. APP. P.

42.1(a)(1).


       Accordingly, the appeal is dismissed. TEX. R. APP. P. 43.2(f).


                                                 James T. Campbell
                                                     Justice